DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claim 1 is amended.
No claims are canceled.
Claims 2-20 are newly added. 
Claims 1-20 are presented for examination.
Applicant is reminded to use proper change identifiers in their amendments. In the preliminary amendment of 4/28/2020, claim 1 was amended to remove subject matter but corresponding new matter is not underlined. Please be aware that while clear this time and treated under the merits, this could be treated as non-complaint in the future.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 2, 5, 7-9, 12, 14, 15, 16, and 20 are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1-5 and 8 of Co-pending Application 16835209 as mapped in table below. Although the claims at issue 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:
Instant Application 16/835,206
Co-pending Application 16835209
Claims 1, 8 and 15 maps to
Combined claims 1, 3 and 4
Claim 2, 9, and 16 maps to
Claim 2
Claim 5 and 12
Claim 8
Claim 7, 14, and 20 maps to
Claim 5




Claims 1, 2, 5, 8, 9, 12, 15, and 16 are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1, 3, 4, and 7 of Co-pending Application 16835203 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Co-pending Application 16835203
Claim 1, 8, and 15 maps to 
Combined claims 1 and 4
Claim 2, 9, and 16 maps to 
Claim 3
Claim 5 and 12 maps to 
Claim 7 


Claims 1, 2, 5, 8, 9, 12, 15, and 16 are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1, and 4-7 of Co-pending Application 16835204 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:
Instant Application 16/835,206
Co-pending Application 16835204
Claim 1, 8, and 15 maps to
Combined claims 1, 6 and 7
Claim 2, 9, and 16 maps to
Claim 4
Claim 5 and 12 maps to
Claim 5


Claims 1, 3, 5, 8, 10, 12, 15, and 17 are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 2-6 of Co-pending Application 16017926 as mapped in table below. Although the claims at issue are not 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:
Instant Application 16/835,206
Co-pending Application 16017926
Claim 1, 8, and 15 maps to
Combined claims 2, 3 and 4
Claim 3, 10 and 17 maps to
Claim 5
Claim 5 and 12 maps to
Claim 6


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Beletski et al. (US 20080256115).

Regarding claim 1, Beletski discloses, a method comprising: 
operating, by a computing system, in a discovery mode, wherein, while operating in the discovery mode, the computing system (i) receives first comparison fingerprint data representing a first sequence of media content being received and presented by a client device (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be presented, par. 0056, fig. 3 discloses, method for locally detecting the end/change of a song played via a radio on a device in accordance with the present invention, the device calculates 300 a fingerprint for a song that has not yet been recognized, the calculated fingerprint is sent 302 to a server for song recognition. the server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. server receives generated comparison fingerprint (i.e. fingerprint of initial portion or first sequence of media being played at client device) to be used for comparison, for identification of media being played at client device, identifying media content = operating in discovery mode), (ii) compares the first comparison fingerprint data with a plurality of sets of reference fingerprint data, a particular one of the sets of reference fingerprint data corresponding to the first sequence of media content (par. 0050 discloses, database stores fingerprint data for a larger portion of the song/content, Thus, the media fingerprint or reference fingerprint relates to the actual fingerprint for that song or other content to which a comparison of the device-calculated fingerprint can be made, par. 0061 discloses database stores song metadata for some of the songs (i.e. plurality) that may be played by the radio station and locate the appropriate song based on the calculated fingerprint sent by the mobile device, i.e. compare the device generated fingerprint with plurality sets of reference fingerprint data stored in database that belong to plurality contents to find the one of the matching fingerprint), and (iii) identifies the first sequence of media content based on determining that the comparison fingerprint data matches the particular set of reference fingerprint data (par. 0056 discloses, the server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. identifying what song is being played by identifying set of fingerprint what matches with received fingerprint of initial portion of content that is being played at client device); and
responsive to identifying the first sequence of media content, transitioning, by the computing system, from operating in the discovery mode to operating in a tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. changed from identifying what media is being played to tracking the current media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B) , wherein, while operating in the tracking mode, the computing system (i) sends, to the client device, reference fingerprint data corresponding to the first sequence of media content for comparison with second comparison fingerprint data generated by the client device, the second comparison fingerprint data representing current media content being received and presented by the client device (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference , and (ii) determines, based on an indication received from the client device, whether the second comparison fingerprint data matches the reference fingerprint data corresponding to the identified first sequence of media content (par. 0047 discloses The device 100 obtains enough information regarding the media stream to perform comparisons between this information and the currently played media, If the currently played song and the data do not match, it is indicative of the termination of the prior song and/or playing of a new song/content, par. 0059, fig. 3 discloses in step 322 when fingerprint data does not match, as a result the process loop repeats where device calculates the fingerprint of new content and sends to server for recognition in step 302, i.e. receiving fingerprint from client device sends indication to server device that comparison fingerprint did not match the reference fingerprint data, and therefore it requires comparison of received fingerprint  with fingerprint database).

Regarding claim 2, the method of claim 1, 
Beletski further discloses, wherein, while operating in the tracking mode, the computing system refrains from comparing any comparison fingerprint data received from the client device with the plurality of sets of reference fingerprint data (par. 0057 discloses fingerprint data for the entire song may be stored with the song's metadata, which can then be sent to the device. this fingerprint thus serves as a reference for comparison to the song as it plays on the device, par. 0044 discloses detection of current media playing ends is accomplished by continues fingerprint transmission (i.e. to server) This continuous, repetitive activity places significant stress on the network and involved components, and creates network delay, present invention improves the timing in detecting the end of songs or other media items, and reduces the quantity of data traversing the network, i.e. during the tracking whether media is still playing or has ended is done by local fingerprint comparison with reference fingerprint and therefore continues sending of fingerprint to server is avoided).

Regarding claim 3, the method of claim 1, 
Beletski further discloses, wherein, while operating in the tracking mode, the computing system determining whether the second comparison fingerprint data matches the reference fingerprint data comprises the computing system determining that the second comparison fingerprint data does not match the reference fingerprint data corresponding to the identified first sequence of media content (par. 0048 discloses the device 100 partakes in a new fingerprint calculation, which involves calculating a fingerprints for a song or other content item that has not yet been recognized or identified, i.e. operating in discovering mode to generate new ), and wherein the method further comprises, based on the determining, reentering the discovery mode (par. 0050 disclose, when the content termination determination 106 indicates that the song/media item has stopped or changed to another media item, then a new fingerprint calculation can be executed to obtain new associated data, i.e. once it is determined that media being played has changed, go back to new fingerprint calculation to discover the or recognize the content being played).

Regarding claim 4, the method of claim 3,
Beletski further discloses, further comprising:
after reentering the discovery mode, the computing system (i) obtaining the second comparison fingerprint data, (ii) comparing the second comparison fingerprint data with the plurality of sets of reference fingerprint data, and (iii) identifying the current media content being received and presented by the client device based on the comparison (as disclosed in par. 0050 as device goes back to new fingerprint calculation execution, steps of par. 0048-0050 gets repeated which includes generating fingerprint again (i.e. another or second comparison fingerprint) of changed media content, send generated fingerprint to network element 110 (i.e. server) to identify the current media).

Regarding claim 6, the method of claim 1,
Beletski further discloses, wherein, while operating in the tracking mode, the computing system determining whether the second comparison fingerprint data matches the reference fingerprint data comprises the computing system receiving, from the client device, the second comparison fingerprint data, wherein the received second comparison fingerprint data comprises the indication that the second comparison fingerprint data does not match the reference fingerprint data (par. 0047 discloses The device 100 obtains enough information regarding the media stream to perform comparisons between this information and the currently played media, If the currently played song and the data do not match, it is indicative of the termination of the prior song and/or playing of a new song/content, par. 0059, fig. 3 discloses in step 322 when fingerprint data does not match, as a result the process loop repeats where device calculates the fingerprint of new content and sends to server for recognition in step 302, i.e. receiving fingerprint from client device sends indication to server device that comparison fingerprint did not match the reference fingerprint data, and therefore it requires comparison of received fingerprint  with fingerprint database).

Regarding claim 8, Beletski discloses, a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a computing system (see par. 0078-0079, processing unit includes one or more processor, processing, the storage/memory 912 may include ), cause the computing system to perform operations comprising:
operating in a discovery mode, wherein, while operating in the discovery mode, the computing system (i) receives first comparison fingerprint data representing a first sequence of media content being received and presented by a client device (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be presented, par. 0056, fig. 3 discloses, method for locally detecting the end/change of a song played via a radio on a device in accordance with the present invention, the device calculates 300 a fingerprint for a song that has not yet been recognized, the calculated fingerprint is sent 302 to a server for song recognition. the server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. server receives generated comparison fingerprint (i.e. fingerprint of initial portion or first sequence of media being played at client device) to be used for comparison, for identification of media being played at client device, identifying media content = operating in discovery mode), (ii) compares the first comparison fingerprint data with a plurality of sets of reference fingerprint data, a particular one of the sets of reference fingerprint data corresponding to the first sequence of media content (par. 0050 discloses, database stores fingerprint data for a larger portion of the song/content, Thus, the media fingerprint or reference fingerprint relates to the actual fingerprint for that song or other content to which a comparison of the device-calculated fingerprint can be made, par. 0061 discloses database stores song metadata for some of the songs (i.e. plurality) that may be played by the radio station , and (iii) identifies the first sequence of media content based on determining that the comparison fingerprint data matches the particular set of reference fingerprint data (par. 0056 discloses, the server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. identifying what song is being played by identifying set of fingerprint what matches with received fingerprint of initial portion of content that is being played at client device); and
responsive to identifying the first sequence of media content, transitioning from operating in the discovery mode to operating in a tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. changed from identifying what media is being played to tracking the current media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B), wherein, while operating in the tracking mode, the computing system (i) sends, to the client device, reference fingerprint data corresponding to the first sequence of media content for comparison with second comparison fingerprint data generated by the client device, the second comparison fingerprint data representing current media content being received and presented by the client device (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, par. 0059 discloses the device calculates 318 more fingerprints for the currently-playing song. The newly calculated fingerprint is compared 320 to the received, reference fingerprint data, i.e. device generates more fingerprints of current portion of song being played and accesses received reference fingerprint for comparison with newly generated fingerprint of current portion (i.e. of the second portion of the media being played) of media content being played), and (ii) determines, based on an indication received from the client device, whether the second comparison fingerprint data matches the reference fingerprint data corresponding to the identified first sequence of media content (par. 0047 discloses The device 100 obtains enough information regarding the media stream to perform comparisons between this information and the currently played media, If the currently played song and the data do not match, it is indicative of the termination of the prior song and/or playing of a new song/content, par. 0059, fig. 3 discloses in step 322 when fingerprint data does not match, as a result the process loop repeats where device calculates the fingerprint of new content and sends to server for recognition in step 302, i.e. receiving fingerprint from client device sends indication to .

Regarding claim 9, Beletski meets the claim limitations as set forth in claim 2.

Regarding claim 10, Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 11, Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 13, Beletski meets the claim limitations as set forth in claim of 6.

Regarding claim 15, Beletski discloses,  A computing system comprising one or more processors and a non- transitory computer-readable storage medium having stored thereon program instructions that, when executed by the one or more processors (see par. 0078-0079, processing unit includes one or more processor, processing, the storage/memory 912 may include an operating system and various program and data modules associated with the present invention), cause the computing system to perform operations comprising:
operating in a discovery mode, wherein, while operating in the discovery mode, the computing system (i) receives first comparison fingerprint data representing a first sequence of media content being received and presented by a client device (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be , (ii) compares the first comparison fingerprint data with a plurality of sets of reference fingerprint data, a particular one of the sets of reference fingerprint data corresponding to the first sequence of media content (par. 0050 discloses, database stores fingerprint data for a larger portion of the song/content, Thus, the media fingerprint or reference fingerprint relates to the actual fingerprint for that song or other content to which a comparison of the device-calculated fingerprint can be made, par. 0061 discloses database stores song metadata for some of the songs (i.e. plurality) that may be played by the radio station and locate the appropriate song based on the calculated fingerprint sent by the mobile device, i.e. compare the device generated fingerprint with plurality sets of reference fingerprint data stored in database that belong to plurality contents to find the one of the matching fingerprint), and (iii) identifies the first sequence of media content based on determining that the comparison fingerprint data matches the particular set of reference fingerprint data (par. 0056 discloses, the server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the ); and
responsive to identifying the first sequence of media content, transitioning from operating in the discovery mode to operating in a tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. changed from identifying what media is being played to tracking the current media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B), wherein, while operating in the tracking mode, the computing system (i) sends, to the client device, reference fingerprint data corresponding to the first sequence of media content for comparison with second comparison fingerprint data generated by the client device, the second comparison fingerprint data representing current media content being received and presented by the client device (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for , and (ii) determines, based on an indication received from the client device, whether the second comparison fingerprint data matches the reference fingerprint data corresponding to the identified first sequence of media content (par. 0047 discloses The device 100 obtains enough information regarding the media stream to perform comparisons between this information and the currently played media, If the currently played song and the data do not match, it is indicative of the termination of the prior song and/or playing of a new song/content, par. 0059, fig. 3 discloses in step 322 when fingerprint data does not match, as a result the process loop repeats where device calculates the fingerprint of new content and sends to server for recognition in step 302, i.e. receiving fingerprint from client device sends indication to server device that comparison fingerprint did not match the reference fingerprint data, and therefore it requires comparison of received fingerprint  with fingerprint database).

Regarding claim 16 Beletski meets the claim limitations as set forth in claim 2.

Regarding claim 17, Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 18, Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 19, Beletski meets the claim limitations as set forth in claim of 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 5 and 12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beletski et al. (US 20080256115), in view of Lienhart et al. (US 20060187358).

Regarding claim 5, the method of claim 1, 
Beletski does not disclose, wherein the first sequence of media content corresponds to a first channel, and wherein the second sequence of media content corresponds to a second channel that is different from the first channel.
Lienhart further discloses, wherein the first sequence of media content corresponds to a first channel, and wherein the second sequence of media content corresponds to a second channel that is different from the first channel (par. 0140 discloses identifying incoming video stream by identifying portion of video stream containing channel identification, i.e. sequence of media is from first channel,   par. 0141-0142 discloses detecting channel change by comparing features of successive images of the incoming video stream and detecting sudden and abrupt change in features, i.e. detecting second sequence of media is being from different channel by determining that incoming media sequence is different from first sequence of media sequence or not continuation of media sequence of first channel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beletski, by teaching of first sequence of media content corresponds to a first channel and second sequence of media content corresponds to a second channel that is different from the first channel, as taught by Lienhart, to detect the channel change by comparing fingerprints of channel information, as disclosed in Lienhart par. 0140-0141.

Regarding claim 12, Beletski in view of Lienhart meets the claim limitations as set forth in claim of 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beletski et al. (US 20080256115), in view of Nesvadba et al. (US 20090226148).

Regarding claim 7, the method of claim 1, 
Beletski discloses, while operating in the tracking mode, the computing system sending the reference fingerprint data comprises the computing system sending reference fingerprint data sent determined in accordance with the first sequence of media content to which the reference fingerprint data corresponds (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device).
Beletski does not disclose, wherein, sending a stream of reference fingerprint data sent sequentially in an order determined in accordance with a progression of the first sequence of media content to which the reference fingerprint data corresponds. 
Nesvadba discloses, wherein, while operating in the tracking mode, the computing system sending the reference fingerprint data comprises the computing system sending a stream of reference fingerprint data sent sequentially in an order determined in accordance with a progression of the first sequence of media content to which the reference fingerprint data corresponds (fig. 2 par. 0029 discloses transmission apparatus 12 transmits a reference stream 20 contains an item of video information parts 22a-g that are broadcast temporally intermixed with other items 24a-f such as commercials. Ordinarily, when stream 20 is received, decoded and rendered, this would result in rendering of the parts 22a-g intermixed with rendering of the other items 24a-f, par. 0030, fig. 3 reference stream 30 contains series of fingerprint data items, each corresponding to a fingerprint that can be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beletski, by teaching of sequentially sending a stream of reference fingerprint data in order determined in accordance with a progression of the media content to which the reference fingerprint data corresponds, as taught by Nesvadba, to make possible fine grained matching of fingerprints for a main stream of content data by the supply of an additional reference stream which defines a series of fingerprints and a sequence order of these fingerprints, as disclosed in Nesvadba par. 0015.

Regarding claim 14, Beletski in view of Nesvadba meets the claim limitations as set forth in claim 5.

Regarding claim 20, Beletski in view of Nesvadba meets the claim limitations as set forth in claim 5.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423